Citation Nr: 1146169	
Decision Date: 12/16/11    Archive Date: 12/21/11

DOCKET NO.  09-21 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for a right knee disability including secondary to the Veteran's service connected left ankle disability.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from February 1989 to October 1995.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  In May 2011, the Board remanded this issue for further development.


FINDING OF FACT

The preponderance of the competent and credible evidence is against finding that a right knee disability is related to service or was caused or aggravated by the Veteran's service connected left ankle disability, and arthritis of the right knee did not manifest within one year of separation from service.


CONCLUSION OF LAW

A right knee disability was not incurred in or aggravated by military service; it was not caused or aggravated by a service connected disability; and it may not be presumed to have been caused or aggravated by active service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

Initially, the Board finds that there is no issue as to whether the Veteran was provided an appropriate application form or issue as to whether the claimant has veteran status.  

Next, the Board finds that letters dated in December 2008 and January 2009, prior to the March 2009 rating decision, provided the Veteran with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a) including notice of the laws and regulations governing disability ratings and effective dates as required by the Court in Dingess, supra.  Moreover, the Board finds that even if the above letters did not provided adequate 38 U.S.C.A. § 5103(a) notice that this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claim after reading the above letters as well as the rating decision, the statement of the case, and the supplemental statement of the case.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

As to the duty to assist, the Board finds that VA has secured all available and identified pertinent in-service and post-service evidence including the Veteran's service treatment records and his post-service records from the Omaha VA Medical Center.  

In this regard, the Board notes that treatment records from Love Chiropractic Center do not appear in the claims file despite the RO requesting these records on two occasions.  However, in January 2009 the RO notified the Veteran that Love Chiropractic Center had not replied to its request for its records and because it was ultimately his responsibility to obtain these private treatment records adjudication of his claim would go forward without them unless he obtained them.  No records were thereafter forthcoming from the Veteran.  Therefore, the Board finds that VA adjudication of this appeal may go forward without yet another request for these records.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (holding that "[t]he duty to assist is not always a one-way street."  If a veteran desires help with his claims, he must cooperate with VA's efforts to assist him).

The record shows that the Veteran was afforded VA examinations in January 2009 and June 2011 that the Board finds are adequate to adjudicate the claim and, as to the 2011 examination substantially complies with the May 2011 remand instructions, because the examiners reviewed the claims file, conducted an in-depth examination of the claimant, and thereafter provided medical opinions as to the origin or etiology his right knee disability as well as a rational for the opinions that were supported by citation to evidence found in the record.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet. App. 303 (2007); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47 (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  


The Claim

The Veteran contends that his current right knee disability was caused by his military service or caused or aggravated by his already service connected left ankle disability.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.   If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  In addition, service connection for certain diseases, such as arthritis, may also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service. 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Service connection may also be granted where disability is proximately due to or the result of already service-connected disability.  38 C.F.R. § 3.310.  Compensation is payable when service-connected disability has aggravated a non-service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

As to service incurrence under 38 C.F.R. § 3.303(a), service treatment records dated in September 1990 document the Veteran's complaint and treatment for right knee swelling and pain with motion.  The Veteran denied any trauma and no diagnosis was given.  The Board also finds that the Veteran is both competent and credible to report on the fact that he had had right knee swelling and pain in service, even though not documented in the service treatment records, because these symptoms are observable by a lay person.  See Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra.  

Subsequent service treatment records, including the September 1995 separation examination, are thereafter negative for complaints or treatment following a right knee injury; for symptoms of a chronic right knee disability; or a diagnosis of a chronic disability of the right knee.  While the Veteran reported a history of a musculoskeletal problem at his September 1995 separation, it was later clarified that he was referring to his already service connected left ankle disability.  In fact, at the September 1995 separation examination, examination of the lower extremities was specifically opined to be normal.  

Initially, the Board notes that while the Veteran is competent and credible to report on what he could feel and see, such as pain and swelling in his right knee while on active duty, the Board does not find him competent to diagnose a chronic right knee disability because this diagnosis requires special medical training that he does not have.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998); See also Bostain v. West, 11 Vet. App. 124, 127 (1998).  Moreover, the Board finds the post-September 1990 service treatment records, which are negative for continued complaints, diagnoses, or treatment for a chronic right knee disability, more credible than any allegations by the Veteran that he had a chronic right knee disability while on active duty and since that time.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd., 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be rebutted by the absence of medical treatment for the claimed condition for many years after service); Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact).  Accordingly, entitlement to service connection for a right knee disability based on in-service incurrence must be denied despite the one documented complaint of right knee pain and swelling found in the Veteran's service treatment records.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

As to service incurrence based on the presumptions found at 38 C.F.R. §§ 3.307, 3.309(a), the Board notes that the record does not show the Veteran being diagnosed with arthritis in his right knee in the first post-service year.  Accordingly, entitlement to service connection for a right knee disability based on a presumptive basis must be denied.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a), 3.307, 3.309(a).

As to post-service continuity of symptomatology under 38 C.F.R. § 3.303(b), the Board finds that the length of time between the Veteran's separation from active duty in 1995 and the first complaints to the 2009 VA examiner of a right knee disability to be compelling evidence against finding continuity.  Put another way, the almost 15 year gap between the Veteran's discharge from active duty and the first evidence of the claimed disability weighs heavily against his claim.  See Maxson, supra; Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the Veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition). 

In this regard, the Board acknowledges, as it did above, that the Veteran is competent to give evidence about what he sees and feels; for example, the claimant is competent to report that he had problems with right knee pain and swelling since active duty even when not documented in the post-service treatment records.  See Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra.  The Board also acknowledges that the Veteran's representative is competent to give evidence about what he can see.  However, upon review of the claims file, the Board finds that the lay assertions that the claimant has had a right knee disability manifested by pain and swelling since active duty are not credible.  In this regard, the lay claims are contrary to what is found in the in-service and post-service medical records.  The Board finds it significant that, while the Veteran filed his first claim for VA benefits in 1995, shortly after his separation from military service, he did not mention problems with his right knee disability in that claim or at his subsequent 1996 VA examinations.  If he did have a problem with a right knee disability since his separation from active duty in 1995, it would be logical that he would claim such disability at that time.  The Board also finds it significant that in a June 2009 VA treatment record and at the June 2011 VA examination the Veteran reported only a ten year history of right knee pain which dates the origins of his problem at least four years after his 1995 separation from active duty.

In these circumstances, the Board gives more credence and weight to the medical evidence of record, which is negative for complaints, diagnoses, or treatment for the claimed disability for over a decade following his separation from active duty than the lay claims.  Therefore, entitlement to service connection for a right knee disability based on post-service continuity of symptomatology must be denied.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(b).

As for service connection based on the initial documentation of the disability after service under 38 C.F.R. § 3.303(d), the Board notes that the record is negative for a competent and credible medical opinion finding a causal association or link between the Veteran's current right knee disability and an established injury, disease, or event of service origin.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(d); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service connection requires finding a relationship between a current disability and events in service or an injury or disease incurred therein).  In fact, the June 2011 VA examiner opined that it was less likely as not that the Veteran's current right knee disability had its onset while he was on active duty because, while service treatment records in 1990 document a right knee problems, this appeared to be a temporary condition that resolved with treatment, there is no other indications that the claimant had the onset of a chronic right knee disability while on active duty, the Veteran told the examiner that his right knee disability only started approximately ten years ago which is five years after his separation from military service, and the claimant did not describe significant problems with his right knee post-service until approximately ten years ago.  This opinion is not contradicted by any other medical opinion of record.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).

As to the lay assertions found in the record regarding the Veteran's current right knee disability being directly caused by his military service, the claimant is once again competent to give evidence about what he sees and feels such as pain and lost motion in his knee.  See Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra.  The Board also acknowledges that the Veteran's representative is competent to give evidence about what he can see.  However, the Board finds that a chronic right knee disability may not be diagnosed by its unique and readily identifiable features because special medical training is required to diagnose it and therefore the presence of the disability is a determination "medical in nature" and not capable of lay observation.  See Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra.  Therefore, since laypersons are not capable of opining on matters requiring medical knowledge, the Board finds that their opinions that his right knee disability was caused by service are not competent evidence.  See Routen, supra; See also Bostain, supra.  Moreover, the Board finds more competent and credible the expert opinion provided by the June 2011 VA examiner than any lay claims from the Veteran and his representative.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data).

Based on the discussion above, the Board also finds that entitlement to service connection for a right knee disability is not warranted based on the initial documentation of the disability after service because the weight of the competent and credible evidence is against finding a causal association or link between the post-service disability and an established injury, disease, or event of service origin.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(d); Rabideau, supra.

As to secondary service connection under 38 C.F.R. § 3.310, the Board notes that the record is negative for a competent and credible medical opinion finding that the Veteran's right knee disability was caused or aggravated by his service connected left ankle disability.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.310; Allen, supra.  In fact, the January 2009 VA examiner opined that current right knee disability was not caused or a result of his service connected left ankle disability.  The examiner reached this conclusion because in order for the service connected left ankle disability to induce adverse affects to the right knee it must significantly alter body mechanics in a way to place undue stress on the right knee and in this case the service connected left ankle disability does not significantly alter body mechanics because the left ankle disability is stable and there is no gait disturbance.  This opinion was based on an interview and evaluation of the Veteran as well as a review of pertinent historical records.  This opinion is also not contradicted by any other medical opinion of record.  See Colvin, supra. 

As to the lay assertions that the claimant's right knee disability was caused or aggravated by his service connected left ankle disability, the Board notes that finding such a relationship requires medical knowledge that lay persons do not have.  See Routen, supra.  Moreover, the Board finds more credible the opinion by the medical expert at the January 2009 VA examination that there was no such relationship than these lay claims.  See Black, supra. 

Based on the discussion above, the Board also finds that service connection for a right knee disability is not warranted on a secondary basis because the weight of the competent and credible evidence is against finding a causal association or link between it and his service connected left ankle disability.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.310; Allen, supra.

Accordingly, the Board must conclude that the weight of the evidence is against the claim of service connection for a right knee disability on a direct and a secondary basis.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310.  

In reaching the above conclusions, the Board also considered the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  However, as the preponderance of the evidence is against the claim, the doctrine is not for application.  See also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for right knee disability is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


